DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
   Summary
The response and amendment filed on March 11, 2021 have been acknowledged. 
Claims 20, 23, 27, 29, 31 have been amended. 
New claim 43 has been added. 
       The status of clams 
Claims 1-19, 26, 28, 32-39 were canceled. 
Claims 20-25, 27, 29-31 and 40-43 are pending and considered. 
        Declaration
The Declaration under 37 CFR 1.132 filed on March 31, 2021 has been acknowledged.
Claim Rejections - 35 USC § 112
The rejection of Claims 20-25, 27-31, 40-42 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been removed necessitated by Applicant’s amendment and persuasive argument. 
Moreover, the Declaration under 37 CFR 1.132 filed on March 31, 2021 has been acknowledged, which is sufficient to overcome the rejection of claims 20-25, 27-31, 40-42 based upon the data presented by the Declaration that an intranasal demonstration of the empty adenovirus vector (AdE) is able to induce an innate immune response that protect the animals from lethal challenge of a pathogen by the respiratory route regardless weather the recombinant adenovirus vector is constructed with or without any heterologous antigenic sequence. 
   EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Koren J. Anderson on April 14, 2021.

The application has been amended as follows: 

Claim 24 (current amendment):  In line 2 after “adult” delete “, whereby the method is a method of inducing an innate immune responses against the respiratory pathogens in an adult mammalian subject in need thereof “

Claim 27 (currently amendment): In line 1 after “claim 20, ” delete “further comprising inducing a mucosal immune response, wherein the method is a method of inducing an”  in line 3 before “ a mucosal immune response” insert --- is --- 

 Claim 29 (current amended): In line 1 before “comprising” delete “further” in line 2 after “inducing an IgA response” delete “’ wherein the method is a method of inducing an innate immune response and an IgA response against the coronavirus antigen” In line 5 after “ a humoral response” delete “against the coronavirus antigen” 

Claim 31 (currently amendment): In line 1 before “comprising” delete “further” In line 2 after “response,” delete wherein the method is a method of inducing an innate immune response and a cellular response against the coronavirus antigen”

Claim 42 (currently amended): In line 2 after “infection” delete “or immune response”  

Claim reiterated:

Claim 24 (reiterated):  The method of claim 20, wherein the mammalian subject in need thereof is an adult.
Claim 27 (reiterated): 	The method of claim 20, wherein the innate immune response is a mucosal immune response against the respiratory pathogens in a mammalian subject in need thereof.
Claim 29 (reiterated): The method of claim 20 comprising 
	inducing an IgA response or
	inducing a humoral response in a mammalian subject in need thereof.

Claim 31 (reiterated): The method of claim 20 comprising inducing a cellular response in a mammalian subject in need thereof.

Claim 42 (reiterated): The method of claim 20 comprising, after the administering intranasally, monitoring severity of infection or immune response of the mammalian subject. 

Claims 20, 21, 22, 23, 24, 25, 27, 29, 31, 40, 41, 42 and 43 are allowed.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The rejection under 35 USC § 112 1st paragraph is removed based on the demonstration and assertions by 1.132 declaration filed on March 31, 2021, which concluded that a non-specific innate intranasal route, to obtain a therapeutic benefit against a respiratory pathogen infection. It is noted that the scope of the claimed coronavirus encompasses the coronaviruses by the time when the current Application was originally filed rather than the newly identified coronavirus of SARS-con 2, which is identified as COVID-19 on early Feb. 2020 post the current Application was originally filed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648